Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-22 are pending in this Office Action.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

1.	Claims 1,4,7,16 and 17 are rejected under 35 U.S.C 103 as being patentable over Michael Jahrer ( NPL DOC: " Learned local descriptors for recognition and matching," January 2008, Computer Vision Winter Workshop 2008, Pages-1-5)  in view of Seungryong Kim ( NPL DOC: " FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence," July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), Pages. 6560-6564).

As per Claim 1, Michael Jahrer teaches A method for learning view-invariant representations in a pair of images( Page 3- Col. 1 – “…the similarity training is designed to give a measure how similar two image patches are. We use a Siamese Architecture to train a CNN….”)   comprising: receiving a pair of images from a pair of image capture devices( The images shown within Figure 4  are input images that is well known by one in the ordinary skills in the art would require image capture devices  ); generating a plurality of candidate patches in each image in the pair of images (Page 4-  Figure 4 and 5 shows input of images within Siamese Architecture for processing multiscale patch within the images  AND Page 4- Col. 1- 3.1.2 Siamese Architecture  & 4 Patch extraction for training ); arranging each of the candidate (Page 4-  Figure 4 shows two trainable Model Gw that are well known as CNN mode  and the patching processing based on Euclidean distance , Page 4 – Col. 1 -3.1.2 Siamese Architecture   ); identifying features in the patches of each patch pairs(feature vector  and patching pair t shown and taught within Figure 2 and mentioned within Page 3- Col. 1- “…an image patch pair belongs to the same or a different class…” AND  Page 5- Col. 2 – 6.1 Implementation Details);
Michael Jahrer does not explicitly teach measuring a distance between a feature of the first patch in the patch pair to a corresponding feature of the second patch in the patch pair; comparing the distance between corresponding features in the patches of each pair of patches to a threshold; and labeling the pair of patches as positive or negative based on the comparison of the distance to the threshold.  
However, within analogous art, Seungryong Kim teaches measuring a distance between a feature of the first patch in the patch pair to a corresponding feature of the second patch in the patch pair(Page 6562- Col. 1- “…where S(Pi−sl , Pi−tl ) is a self-similarity distance between two patches Pi−sl and Pi−tl sampled on sl and tl, the lth selected sampling pattern...” AND Page 6562- Col. 1- “…compute the similarity of sampled patch pairs through CNNs. With l omitted for simplicity, the self-similarity between a network, followed by decision or metric network [50, 19] or a simple Euclidean distance [41, 49] as shown in Fig. 2(a)….”) ; comparing the distance between corresponding features in the patches of each pair of patches to a threshold; and labeling the pair of patches as positive or negative based on the comparison of the distance to the threshold ( the nearest neighbor which known as a distance  feature and comparing taught within Page 6564-Col. 1- “…the training image pairs to obtain F(I;W) and F(I′;W), the best match i∗for each pixel i is computed by comparing feature descriptors from the two images through nearest neighbor (NN)…”  AND the positive and negative based pair comparing taught within Page 6564- Col. 2- “…where i and i′ are either a matching or non-matching pixel pair, and li denotes a class label that is 1 for a positive pair and 0 otherwise.  represents the set of training samples, and N is the number of training samples. C is the maximal cost. The loss for a negative pair approaches zero as their distance increases….”) .

	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim within the modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer  for implementation of a system and method  for a fully convolutional network for learning  patch sampling patterns and self-similarity measurement.

As per Claim 4,  Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Michael Jahrer does not explicitly teach further comprising: labelling a patch pair as positive if the measured distance is less than the threshold and as negative if the measured distance is greater than the threshold.
Within analogous art, Seungryong Kim teaches further comprising: labelling a patch pair as positive if the measured distance is less (  the patch pair as positive based on distance taught within Page 6564-Col. 2- “…where i and i′ are either a matching or non-matching pixel pair, and li denotes a class label that is 1 for a positive pair and 0 otherwise….”)  than the threshold and as negative if the measured distance is greater than the threshold ( the patch pair as negative  based on distance increase/greater taught within Page 6564-Col. 2- “…The loss for a negative pair approaches zero as their distance increases….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Seungryong Kim within the modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer because the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim provides a system 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim within the modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer  for implementation of a system and method  for a fully convolutional network for learning  patch sampling patterns and self-similarity measurement.

As per Claim 7,  Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Michael Jahrer teaches wherein the identified features are stored as a feature vector ( feature vector taught within Page 4  -Col. 1 – “Siamese Architecture In order to match two image patches we can calculate a function Gw(X) over an image X to get a feature vector. Gw(X) 2 Rn ! Rm, n is the input dimension, m the output dimension (of the feature vector). In a Siamese Architecture, see Figure 4, the two images of a pair are calculated through Gw and the semantic distance of the pair (same/different) are measured . …”) .

As per Claim 16, Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach wherein receiving the pair of images further comprises: receiving pose information relating to the spatial position of the image capture device that captured the image.
Within analogous art, Seungryong Kim teaches further comprising: performing a contrastive loss technique on the set of labeled pairs of patches ( Page 6564- Col. 2- “…Correspondence Contrastive Loss For training the network with image pairs I and I′, the correspondence contrastive loss [7] is defined as…”) ; and using the results of the contrastive loss technique to train a neural network ( Page 6564- Col. 2- “…where i and i′ are either a matching or non-matching pixel pair, and li denotes a class label that is 1 for a positive pair and 0 otherwise.  represents the set of training samples…”) .  

	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim within the modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer  for implementation of a system and method  for a fully convolutional network for learning  patch sampling patterns and self-similarity measurement.

As per Claim 17, Michael Jahrer teaches A system for learning view invariant image patch representations ( Page 3- Col. 1 – “…the similarity training is designed to give a measure how similar two image patches are. We use a Siamese Architecture to train a CNN….”)  comprising: a first image capture device; a second image capture device ( The images shown within Figure 4  are input images that is well known by one in the ordinary skills in the art would require image capture devices  ) ; a Siamese convolutional neural network (CNN) configured to receive a first image from the first image capture device and a second image from the second image capture device and generate a plurality of candidate patches (Page 4-  Figure 4 and 5 shows input of images within Siamese Architecture for processing multiscale patch within the images  AND Page4- Col. 1- 3.1.2 Siamese Architecture  & 4 Patch extraction for training )  ; and a sampling layer configured to receive a plurality of candidate patches from a first CNN ( Page 5 – Col. 2- “…The structure of the used CNN is exactly the one shown in Figure 2. It consists of 8-layers with alternating convolution and subsampling layer….”) , and a plurality of candidate patches from the second CNN (Page 4-  Figure 4 shows two trainable Model Gw that are well known as CNN mode , Page 4 – Col. 1 -3.1.2 Siamese Architecture   ) , the sampling layer configured to arrange the candidate patches in pairs (The sampling layering and patch pairs shown within Figure 2 and mentioned within Page 3- Col. 1- “…an image patch pair belongs to the same or a different class…” AND  Page 5- Col. 2 – 6.1 Implementation Details) ,
Michael Jahrer does not explicitly teach compare distances between features in each patch of the pair of patches and label each pair of patches as positive or negative based on a comparison of the distances to a threshold.  
However, within analogous art, Seungryong Kim teaches compare distances between features in each patch of the pair of patches and label each pair of patches as positive or negative based on a comparison of the distances to a threshold  ( the nearest neighbor which known as a distance  feature and comparing taught within Page 6564-Col. 1- “…the training image pairs to obtain F(I;W) and F(I′;W), the best match i∗for each pixel i is computed by comparing feature descriptors from the two images through nearest neighbor (NN)…”  AND the positive and negative based pair comparing taught within Page 6564- Col. 2- “…where i and i′ are either a matching or non-matching pixel pair, and li denotes a class label that is 1 for a positive pair and 0 otherwise.  represents the set of training samples, and N is the number of training samples. C is the maximal cost. The loss for a negative pair approaches zero as their distance increases….”) .
	One of ordinary skill in the art would have been motivated to combine the teaching of Seungryong Kim within the modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer because the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim provides a system and method for implementing a fully convolutional network for learning  patch sampling patterns and self-similarity measurement.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim within the modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer  for implementation of a system and method  for a fully convolutional network for learning  patch sampling patterns and self-similarity measurement.

2.	Claims 2,3,5,6 and 13 are rejected under 35 U.S.C 103 as being patentable over Michael Jahrer ( NPL DOC: " Learned local descriptors for recognition and matching," January 2008, Computer Vision Winter Workshop 2008, Pages-1-5)  in view of Seungryong Kim," FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence," July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), Pages. 6560-6564) in further view of Kurz et al. ( USPUB 20170278258).

As per Claim 2, Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach wherein each image of the pair of images is a depth image.
Within analogous art, Kurz et al. teaches wherein each image of the pair of images is a depth image ( Depth map taught within Paragraphs [0015] and  [0036]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Kurz et al.  within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim because the Method Of Detecting And Describing Features From An Intensity Image mentioned by Kurz et al.   provides a system and method for implementing the detection and description of features of objects within images collected.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method Of Detecting And Describing Features From An Intensity Image mentioned by Kurz et al. within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim for implementation of a system and method for the detection and description of features of objects within images collected.

As per Claim 3,  Combination of Michael Jahrer and Seungryong Kim teach claim 1,

Within analogous art, Kurz et al. teaches further comprising: projecting the identified features in the patches into three-dimensional space ( Patches of  the image into 3D taught within [0018], [0070] and  [0075]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Kurz et al.  within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim because the Method Of Detecting And Describing Features From An Intensity Image mentioned by Kurz et al.   provides a system and method for implementing the detection and description of features of objects within images collected.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method Of Detecting And Describing Features From An Intensity Image mentioned by Kurz et al. within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim for implementation of a system and method for the detection and description of features of objects within images collected.

As per Claim 5,  Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach wherein receiving the pair of images further comprises: receiving intrinsic information relating to the image capture device used to capture the corresponding received image.
Within analogous art, Kurz et al. teaches  wherein receiving the pair of images further comprises: receiving intrinsic information relating to the image capture device used to capture the corresponding received image ( Paragraphs [0112],[0116] and [0127]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Kurz et al.  within the combined modified teaching of the Learned local descriptors for 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method Of Detecting And Describing Features From An Intensity Image mentioned by Kurz et al. within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim for implementation of a system and method for the detection and description of features of objects within images collected.

As per Claim 6,  Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach wherein receiving the pair of images further comprises: receiving pose information relating to the spatial position of the image capture device that captured the image.
Within analogous art, Kurz et al. teaches wherein receiving the pair of images further comprises: receiving pose information relating to the spatial position of the image capture device that captured the image ( the pose information and the position information of the image captured taught within Paragraphs [0125-0127]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Kurz et al.  within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim because the Method Of Detecting And Describing Features From An Intensity Image mentioned by Kurz et al.   provides a system and method for implementing the detection and description of features of objects within images collected.


As per Claim 13, Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach further comprising: providing a set of labeled patches to a visual analysis application.
Within analogous art, Kurz et al. teaches further comprising: providing a set of labeled patches to a visual analysis application ( visual search algorithm is obvious to one in the ordinary art can be understood as visual analysis for images  within Paragraphs [0134] and [0139]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Kurz et al.  within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim because the Method Of Detecting And Describing Features From An Intensity Image mentioned by Kurz et al.   provides a system and method for implementing the detection and description of features of objects within images collected.
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Method Of Detecting And Describing Features From An Intensity Image mentioned by Kurz et al. within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim for implementation of a system and method for the detection and description of features of objects within images collected.


3.	Claims 9 and  10 are rejected under 35 U.S.C 103 as being patentable over Michael Jahrer ( NPL DOC: " Learned local descriptors for recognition and matching," January 2008, Computer Vision Winter Workshop 2008, Pages-1-5)  in view of Seungryong Kim( NPL DOC: " FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence," July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), Pages. 6560-6564) in further view of Bing Wang ( NPL DOC: " Joint Learning of Convolutional Neural Networks and Temporally Constrained Metrics for Tracklet Association," June 2016, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR) Workshops, Pages-1-6).

As per Claim 9, Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach wherein the plurality of candidate patches of the first image and the second image are generated by a pre-trained convolutional neural network (CNN).
Within analogous art, Bing Wang teaches wherein the plurality of candidate patches of the first image and the second image are generated by a pre-trained convolutional neural network (CNN)  ( Page 2- “…The siamese CNN is first pre-trained on the auxiliary data offline. Subsequently, the siamese CNN and temporally constrained metrics are jointly learned for tracklet affinity models by using the online collected training samples among the reliable tracklets…”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Bing Wang within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim because the Joint Learning of Convolutional Neural Networks and Temporally Constrained Metrics for Tracklet Association mentioned by Bing Wang provides a system and method for implementing the 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Joint Learning of Convolutional Neural Networks and Temporally Constrained Metrics for Tracklet Association mentioned by Bing Wang within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim for implementation of a system and method for jointly learn the hierarchical deep features and temporally constrained segment-wise metrics under a unified framework.

As per Claim 10, Combination of Michael Jahrer and Seungryong Kim  and Bing Wang teach claim 9,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach wherein the candidate patches of the first image are generated by a first CNN and the candidate patches of the second image are generated by a second CNN  , the first and second CNNs being arranged in a Siamese network configuration.
Within analogous art, Bing Wang teaches wherein the candidate patches of the first image are generated by a first CNN and the candidate patches of the second image are generated by a second CNN ( Page 2- Figure 1 shows images within two different CNN and “…The structure of the siamese convolution neural network (CNN) is shown in Figure 1 (red-dashed box). Given two target images, they are first warped to a fixed 96 ×96 patch and presented to the siamese CNN. The Siamese CNN is composed of two sub convolutional neural networks(CNNs), as shown in Figure 1 (red-dashed box). A novel metric learning based loss function is proposed for learning this siamese CNN…” ) , the first and second CNNs being arranged in a Siamese network configuration ( Page 2 – “…the structure of the Siamese convolutional neural network ( CNN)…”) .  



As per Claim 12, Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach wherein the pair of images are captured from one given space, and the first image is captured from a first perspective and the second image is captured from second perspective.
Within analogous art, Bing Wang  teaches wherein the pair of images are captured from one given space, and the first image is captured from a first perspective and the second image is captured from second perspective( In can be understood by one in the ordinary skills in the art Page 2- Figure 1 shows two images of the same object at the same space with different perspective) . 


As per Claim 18,Combination of Michael Jahrer and Seungryong Kim teach claim 17,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach further comprising: a set of weights applied to the first CNN and the second CNN.
 Within analogous art, Bing Wang teaches further comprising: a set of weights applied to the first CNN and the second CNN ( Page 2- “…the siamese CNN has their two sub-CNNs sharing the same parameters, i.e., weights and biases….”) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Bing Wang within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim because the Joint Learning of Convolutional Neural Networks and Temporally Constrained Metrics for Tracklet Association mentioned by Bing Wang provides a system and method for implementing the jointly learn the hierarchical deep features and temporally constrained segment-wise metrics under a unified framework. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Joint Learning of Convolutional Neural Networks and Temporally Constrained Metrics for Tracklet Association mentioned by 

4.	Claim 11 is  rejected under 35 U.S.C 103 as being patentable over Michael Jahrer ( NPL DOC: " Learned local descriptors for recognition and matching," January 2008, Computer Vision Winter Workshop 2008, Pages-1-5)  in view of Seungryong Kim( NPL DOC: " FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence," July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), Pages. 6560-6564) in further view of Andy Zeng ( NPL DOC: " 3DMatch: Learning Local Geometric Descriptors from RGB-D Reconstructions," July 2017, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR),2017, Pages-1802-1810).

As per Claim 11,  Combination of Michael Jahrer and Seungryong Kim teach claim 1,
Combination of Michael Jahrer and Seungryong Kim does not explicitly teach wherein the plurality of candidate patches of the first image and the candidate patches of the second image are selected based on a likelihood that the patch contains an object of interest captured in the image.
Within analogous art, Andy Zeng teaches wherein the plurality of candidate patches of the first image and the candidate patches of the second image are selected based on a likelihood that the patch contains an object of interest captured in the image ( An interest point is obvious to one in the ordinary skills in the art as an object of interest and the processing of the images with patches taught within Page 1804-Col. 2- “…To obtain training 3D patches and their ground truth correspondence labels (match or non-match), we extract local 3D patches from different scanning views around interest points randomly sampled from reconstructions. To find correspondences for an interest point, we map its 3D position in the reconstruction into all RGB-D frames for which the 3D point lies within the frame’s camera view frustum and is not occluded….” AND Page 1805- Col. 2- “4.2 Network Architecture) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Andy Zeng within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim because the 3DMatch: Learning Local Geometric Descriptors from RGB-D Reconstructions mentioned by Andy Zeng provides a system and method for implementing  local pose estimation utilizing local geometric features.  
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the 3DMatch: Learning Local Geometric Descriptors from RGB-D Reconstructions mentioned by Andy Zeng within the combined modified teaching of the Learned local descriptors for recognition and matching mentioned by Michael Jahrer and the FCSS: Fully Convolutional Self-Similarity for Dense Semantic Correspondence mentioned Seungryong Kim for implementation of a system and method for  local pose estimation utilizing local geometric features.  



It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Allowable Subject Matter

5.          Claims 8,14,15, ,19,20, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 

As to claim 8, prior art of record does not teach or suggest the limitation mentioned within claim 8: “…outputting a set of labeled patch pairs, each labeled patch pair comprising a patch pair label identifying the patch pair, a feature vector associated with the patch pair, and a positive/negative label indicative of a correlation of a feature identified in the first patch of the patch pair and a feature identified in the second patch of the patch pair.” 

As to claim 14, prior art of record does not teach or suggest the limitation mentioned within claim 14: “…receiving an image in the visual analysis application; analyzing the received image to identify patches of interest in the received image that has a given likelihood to contain an object of interest; and comparing the patch of interest to asset of labeled patches to identify the object of interest. ”

As to claim 15,  Claim 15 depends on objected allowable claim 14, therefore claim 15 is considered  objected over prior art of record. 

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19 : “…a visual analysis application configured to receive a set of the labeled patches and an image, the visual analysis application configured to identify a pose of an object of interest in the image based on a comparison of the image to the set of labeled patches.” 

 “…a set of labeled patch pairs created by the sampling layer, each labeled patch pair comprising: a label identifying the first patch and the second patch associated with the patch pair; a first feature vector associated with the first patch; a second feature vector associated with the second patch; and a binary label associated with the pair of patches, the binary label indicative of a positive or negative correlation between the first feature vector and the second feature vector.” 

As to claim 21,  Claim 21 depends on objected allowable claim 20, therefore claim 21 is considered  objected over prior art of record. 

As to claim 22,  Claim 22 depends on objected allowable claim 21, therefore claim 22 is considered  objected over prior art of record. 





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Notes

7.	The Examiner acknowledges the following prior arts below as pertinent to the current applications claim limitations and inventive concept, although the following prior arts shown below were not relied upon to address the limitations within the claim , they are analogous art mentioning the inventive concept key points on (image processing , pair of images , patches , features  , Siamese Convolutional neural network , pose estimation etc.).




2) 	Xufeng Han,"MatchNet: Unifying Feature and Metric Learning for Patch-Based Matching, “June 2015, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR),2015,Pages 3279-3284.

3)	Andreas Doumanoglou,"Siamese Regression Networks with Efficient mid-level Feature Extraction for 3D Object Pose Estimation," 8 july 2016, Computer Vision and Pattern Recognition,Pages 1-7.



Conclusion

8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637